            CASE 0:20-cv-02066-WMW-TNL Doc. 14 Filed 09/29/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

 ANGELA CRAIG and                                    Civil No. 0:20-cv-2066 WMW/TNL
 JENNY WINSLOW DAVIES,

                   Plaintiffs,                       PLAINTIFFS’ MOTION FOR
                                                     PRELIMINARY INJUNCTION
 v.
                                                     EXPEDITED HANDLING
 STEVE SIMON, in his official capacity               REQUESTED UNDER LOCAL
 as Minnesota Secretary of State,                    RULE 7.1(d).

                   Defendant.


           Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs Angela Craig

and Jenny Winslow Davies hereby move the Court for the entry of a preliminary injunction

enjoining Defendant Steve Simon, Minnesota Secretary of State, his respective agents,

officers, employees, and successors, and all persons acting in concert with each or any of

them from (1) enforcing the Minnesota Statute § 204B.13 (“Postponement Provisions”) as

applied to the 2nd Congressional District race in the November general election, (2)

refusing to give legal effect to the ballots cast in that race in the November general election,

and (3) impeding the right of Minnesota’s voters to vote in that race in the November

general election by postings or other communications to voters indicating that their ballots

will not be counted.

           This motion is made and based upon Plaintiff’s Memorandum of Law in Support of

Motion for a Preliminary Injunction, Declarations and Exhibits. Plaintiffs further request

an expedited hearing under Local Rule 7.1(d).



553151.1
           CASE 0:20-cv-02066-WMW-TNL Doc. 14 Filed 09/29/20 Page 2 of 2




DATED: September 29, 2020               LOCKRIDGE GRINDAL NAUEN P.L.L.P.


                                        s/Charles N. Nauen
                                        Charles N. Nauen (#121216)
                                        David J. Zoll (#0330681)
                                        Rachel A. Kitze Collins (#0396555)
                                        100 Washington Avenue S., Suite 2200
                                        Minneapolis, MN 55401
                                        Tel: (612) 339-6900
                                        Fax: (612) 339-0981
                                        cnnauen@locklaw.com
                                        djzoll@locklaw.com
                                        rakitzecollins@locklaw.com

                                        PERKINS COIE LLP

                                        Marc Erik Elias (pro hac vice pending)
                                        Joel J. Ramirez (pro hac vice pending)
                                        700 Thirteenth Street NW, Suite 800
                                        Washington, DC 20005-3960
                                        Tel: (202) 654-6200
                                        Fax: (202) 654-6211
                                        MElias@perkinscoie.com
                                        JoelRamirez@perkinscoie.com

                                        Kevin J. Hamilton (pro hac vice pending)
                                        Holly M. Simpkins, (pro hac vice pending)
                                        Laura C. Hill (pro hac vice pending)
                                        Nitika Arora (pro hac vice pending)
                                        1201 Third Avenue, Suite 4900
                                        Seattle, WA 98101-3099
                                        Tel: (206) 359-8000
                                        Fax: (206) 359-9000
                                        KHamilton@perkinscoie.com
                                        HSimpkins@perkinscoie.com
                                        LHill@perkinscoie.com
                                        NArora@perkinscoie.com

                                        Attorneys for Plaintiffs




553151.1                                 2
